COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               October 15, 2014
                              No. 10-15-00285-CV
                                DAMON BESHEARS
                                      v.
                              THE STATE OF TEXAS
                                       
                                       
                        From the 414[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2015-3058-5
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that Damon Beshears has failed to comply with a court order or a notice from the clerk requiring a response or other action within a specified time, it is the judgment of this Court that the appeal is dismissed.  
	It is further ordered that the State of Texas is awarded judgment against Damon Beshears for the State of Texas's appellate costs that were paid, if any, by the State of Texas; and all unpaid appellate court cost, if any, is taxed against Damon Beshears.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
		SHARRI ROESSLER, CLERK			

		By: ___________________________
			Nita Whitener, Deputy Clerk